PLATT, District Judge.
The paragraph of the answer above set forth is the cause of this contention. It has been excepted to as impertinent. and a motion to strike it out has also been entered, charging that it is impertinent, immaterial, and irrelevant. The question of law which stares us in the face is this: Does an allegation that the complainant is a party to an unlawful conspiracy, which tends to restrain trade and oppress the defendant in its business, afford any defense to a suit for the infringement of letters patent, the title to which is vested in the complainant?
This question has been answered in the negative by the courts with *740such unanimity and decisiveness that it would be wasted energy for me to do more than cite National Folding Box & Paper Co. v. Robertson (C. C.) 99 Fed. 985, in which my very dear friend, the late Judge Townsend, examined the matter with care. . I trust that no one will deem it indelicate on my part to avail myself of his efforts. At the hearing last fall no attempt was made by counsel for the'defendants to analyze and explain the weakness of the decisions; but it was contended that, if the paragraph should be stricken out, the rights of the defendants on final hearing would be curtailed.
I am not of that opinion. To leave the paragraph in, because it sets up an alleged substantive defense, which has been, time and again, decided by the courts to be a futile defense, would be, to my mind, an idle thing and a travesty. If it shall so happen that upon final hearing the issues shall be decided against the defendants, it seems to me to be obvious that the action of the court with regard to the objectionable paragraph, if wrong, could be remedied on appeál.
The motion to strike out is granted.
This ruling applies, mutatis mutandis, to the similar motion in No. 1,306.